Exhibit 10.2

 

GRAPHIC [g68031kii001.jpg]

2014 Incentive Compensation Plan

Effective January 1, 2014

Personal and Confidential

 

Employee              Philip J. Bryan

2014 Base Salary

$

185,000

 

 

 

Title                        EVP/COO

2014 Bonus Target

11

%

$

20,350

 

 

Thresholds                                 Maintain CAMELS rating at one of the
two highest ratings

Maintain an Asset Quality rating of “Satisfactory” or better

Maintain Loan Quality Control rating at “Satisfactory” or better

 

Goal #1:                                               Achieve Return on Assets

 

Annual Payout Target

20%

=

$

4,070

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget

 

$

1,343

 

At Budget

 

$

2,686

 

106% of Budget

 

$

4,070

 

Stretch Goal

 

 

 

Every .03% over 106% of Budget

 

$

1,343

 

 

Goal #2:                                           Total Mortgage Banking Income

 

Annual Payout Target

35%

=

$

7,123

 

 

 

 

Payout

 

Goals

 

 

 

At Budget

 

$

3,561

 

110% of Budget

 

$

7,123

 

Stretch Goal

 

 

 

Every $118K over 110% of Budget

 

$

2,374

 

 

Goal #3:                                           Increase Commercial and
Retail Checking Account Deposits (no Money Market)

 

Annual Payout Target

35%

=

$

7,123

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget

 

$

2,350

 

At Budget

 

$

4,701

 

115% of Budget

 

$

7,123

 

Stretch Goal

 

 

 

Every $1.3M over 115% of Budget

 

$

2,350

 

 

Goal #4:                                           Increase Commercial Loan
Balances

 

Annual Payout Target

10%

=

$

2,035

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget

 

$

672

 

At Budget

 

$

1,343

 

110% of Budget

 

$

2,035

 

Stretch Goal

 

 

 

Every $2M over 110% of Budget

 

$

672

 

 

NOTES:

 

Bonus targets are based on Georgetown Bancorp Inc. 2014 budget.

All dollar figures are based on  estimates of annualized salary.  Incentive
payments are based on the employee’s actual base compensation for the fiscal
year, which includes  straight time pay,  vacation, holiday, personal, sick and
jury duty pay.   Overtime and other payments including previous year’s bonus
payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed, performing at a level of “satisfactory” or above, and not be on a
written warning at the time of the incentive payment.

 

The Bank shall have the right to rescind and recoup or “clawback” incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

By signing below I confirm receipt of my Incentive Compensation Plan and my
understanding of the provisions stated above.

 

 

 

 

 

Philip J. Bryan

 

Date

 

 

 

 

 

 

 

 

 

Robert E. Balletto, CEO/President

 

Date

 

--------------------------------------------------------------------------------